Opinion by
Watkins, J.,
This is an appeal from the decision of the unemployment compensation board’s determination that the claimant was disqualified from receiving benefits under the provisions of §402(b)(1), 43 PS §802(b)(1) of the law, on the ground that he voluntarily terminated his employment without cause of a necessitous and compelling nature. This action by the board affirmed the decision of the bureau and the referee.
*513The claimant, Frank Martino, was last employed by Simmons Bedding Company, Philadelphia, Pennsylvania, as a warehouseman, on July 29, 1960, when he retired because he was unable to perform his regular duties. He did not seek nor ask for other work of a lighter nature at the time of Ms retirement. The employer had a voluntary retirement plan for his em: ployees at age 65. Although the claimant had reached retirement age he was not compelled to retire and could have continued working. There is no evidence that the company made any effort to persuade or force Mm to retire but we have held that he was bound to resist such persuasion or force if it had existed. Kaman Unemployment Compensation Case, 192 Pa. Superior Ct. 509, 161 A. 2d 663 (1960).
The findings of fact that he retired because the work was too much for him; that he was in good physical condition; that he was not compelled to retire and could have continued in his present job, if he so desired, are supported by competent evidence and binding on this Court. Lodge Unemployment Compensation Case, 194 Pa. Superior Ct. 626, 169 A. 2d 305 (1961).
The unemployment compensation fund was not designed to compensate claimants who elect to voluntarily retire ' from their work. Campbell Unemployment Compensation Case, 180 Pa. Superior Ct. 74, 117 A. 2d 799 (1955).
Decision affirmed.